                        TENTATIVE RULING

             ISSUED BY JUDGE LAURA S. TAYLOR


Adversary Case Name:            PELLON LAY v. TIMOTHY JOSEPH GRANT

Adversary Number:               20-90082

Case Number:                    20-01895-LT7

Hearing:                09:30 AM Thursday, December 3, 2020

Motion:         PRE-TRIAL STATUS CONFERENCE (fr 10/29/20)


       The Court appreciates the status report filed by the parties. It also agrees
that the resolution of the personal injury aspects of this case should proceed in
the District Court. The Court will discuss the mechanics of the "transfer" with the
parties.
       Given the current public health emergency, all hearings will be by VIDEO
CONFERENCE. Personal attendance at the December 3, 2020, hearing in this
matter is therefore excused. All interested parties are to appear by video. The
public may freely monitor by telephone. Please contact the courtroom deputy at
619-557-5157 to make the necessary arrangements. 1
        ____________________________
1. In the event of any technical issues with the Zoom.gov application, we will utilize the AT&T
Connect Tele-Conference as the back-up application for hearings. The dial-in information for
AT&T Connect is as follows: Dial-In Number is 1-888-298-2342 and the Password is 9081287.
Please use this call in only if instructed by the Court.
